DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        STUART FRIEDMAN,
                            Appellant,

                                   v.

   YOLANDA J. DAPUZZO and FIDELITY BROKERAGE SERVICES,
                         Appellees.

                             No. 4D20-1274

                         [January 28, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mark Alan Speiser, Judge; L.T. Case No.
CACE18007106.

  Stuart Friedman, Lake Clarke Shores, pro se.

   Rebecca E. Swenson of Bressler, Armery & Ross, Fort Lauderdale, and
Alex J. Sabo of Bressler, Armery & Ross, Miami, for appellee, Fidelity
Brokerage Services.

PER CURIAM.

  Affirmed.

WARNER, MAY and ARTAU, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.